*99OPINIÓN CONCURRENTE DEL
H'ON. JUEZ PRESIDENTE SR. DEL TORO.
Congruente con mi criterio en los Casos de Deliz v. Franco, 21 D. P. R. 526 y Pardo v. Pardo, 19 D. P. R. 1188, estoy conforme con la sentencia porque a mi juicio no se ha demostrado que exista un caso verdaderamente apropiado para que el juez de distrito pueda ejercitar las facultades que le confiere el artículo 140 del Código de Enjuiciamiento Civil, pero no porque dicho juez carezca de facultad. A mi juicio sólo existe un término verdaderamente jurisdiccional en las apelaciones: El de la interposición del recurso. Sobre los demás tienen control la corte sentenciadora y esta Corte Suprema, en bien de la justicia. Claro es que sólo a virtud de circunstancias excepcionales, que no se ha demostrado que existan aquí, estaría justificada la concesión de un nuevo tér-mino para radicar la exposición del caso.
Eesolución Sobre Beoonsideración de Julio 26, 1923.
El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Los fundamentos que hemos tenido para desestimar esta apelación han sido consignados en una opinión anterior donde se cita el caso de Pardo v. Pardo, 19 D. P. R. 1188.
En el mismo tomo y en el caso de Fajardo Sugar Co. v. Santiago, 19 D. P. R. 1193, ratificamos nuestro criterio de que el artículo 140 del Código de Enjuiciamiento Civil no te-nía ninguna aplicación a los pliegos de excepciones y otros documentos semejantes y también llamamos la atención al hecho de que el artículo 299 del Código de Enjuiciamiento Civil como fué enmendado en el año 1911 no era semejante a ninguna disposición del Código de Enjuiciamiento Civil de California.
El abogado insiste ahora en llamarnos la atención ha-cia la teoría de que el artículo 140 del Código de Enjuicia-miento Civil fué tomado de California y por tanto, como es *100de presumirse, con la interpretación que se le ha dado en ese Estado. Discutimos algunas de las diferencias de práctica en el caso de Pardo v. Pardo, supra. Podemos agregar que la regia de interpretación invocada está sujeta a un número de excepciones y una de ellas es cuando la interpretación que se le da en el Estado de origen está en conflicto con el claro significado del estatuto. Whitney v. Fox, 166 U. S. 637 647. Según indicamos en el caso de Pardo v. Pardo, supra, la Corte Suprema de California no observó el claro signifi cado de las palabras empleadas. Además, por la apelación es la Corte Suprema de Puerto Pico la que adquiere juris-dicción sobre un caso -y cuando se invoca un privilegio ex-traordinario es esta corte la que tiene la facultad de conce-derlo, suponiendo que la facultad existe. A la corte inferior se le confiere específicamente sólo el derecho a prorro-gar el término. -No se le confiere ninguna facultad para crear un nuevo término.
El principio más o menos aplicable a estas cuestiones es interest reipublicae ut sit finis litium. Cuando la corte inferior en una resolución y razonada opinión se negó á crear un nuevo término, la demandada interpuso apelación contra esa resolución y alega ahora que debimos haber esperado a que se perfeccionaran los autos en el último caso. Los de-rechos de una parte a una sentencia ganada podrían de este modo posponerse indefinidamente. Todo lo relativo al re-medio suponiendo un caso adecuado, debe quedar en la cone a la cual se transfiere la jurisdicción.
Debe denegarse la moción.

Denegada.

Jueces concurrentes: Sres. Asociados A Id rey y Franco Soto. El Juez Presidente Sr. del Toro firmó: “Conforme con la resolución.”
El Juez Asociado Sr. Hutchison, disintió.